I concur with the view expressed in the majority opinion that the judgment herein should be reversed because of the charges mentioned in that opinion.
I think, however, that there is ample substantial evidence in the record to sustain the verdict and judgment and that the verdict was just what it should have been under the evidence had the erroneous charges not been given.
I do not think there is any substantial evidence that Mrs. Phelps was voluntarily released and returned to her home without the exaction of any sum of money or other thing of value. As I read the record it conclusively established the fact that the offer to return the old woman to her home was based on the condition that she would there deliver to the accused the money which she had saved and hidden away, that they did not start on that return journey until this old, feeble and wounded woman, who had been beaten and dragged from her humble home dressed only in her night gown, had promised to give the boys her money if they would take her back home and that her abandonment and release of her before she carried out that promise was solely because they were suddenly confronted with a crowd of people which they dared not face. That when they discovered the presence of the crowd gathered at the place where the accused expected and intended to collect the ransom for the old lady's return to her home and liberty they jumped *Page 858 
from the automobile, which was running, and abandoned the automobile and the hope of getting money at one and the same time. No one contends that they gave the automobile to the old lady, though they fled from it without stopping it and left her as the only occupant.
I agree to the reversal because the most guilty as well as the innocent are entitled to the benefit of trial in accordance with fixed legal principles and in this case I cannot say that members of the jury were not influenced to the prejudice of the defendants by the too broad definition of the offense charged as pointed out in the majority opinion.